DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 10, 11, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0173248 to Curzi et al.
As concerns claims 1, 14 and 20: 
sending, by a first computing component (fig. 1, 111) to a second computing component (fig. 1, 156), tree generation data (0031-PDU, comprises flag and encoded string; 0062-063-PDU) for generating a coding tree (fig. 1, 117-mapping),  the tree generation data comprising string selection data (0034-mapping and/or ruleset can be communicated between devices; 0033-encoding identification 152, will select the mapping/tree which comprises string data of a string library/dictionary) identifying a set of at least two strings of a string library (0022-encoded with a short bit sequence; 0026-encoding type, associate bit sequence with word; 027; fig. 1, 116 dictionary; fig. 1, code “0” = word “Hi”, message 112; dictionary contains string library), and wherein the first computing component is executing at a processor unit in communication with a memory; 

the coding tree comprising a plurality of nodes and a plurality of edges (fig. 1; mapping tree has a plurality of nodes and edges; 0011-coding tree, each node associated with a word and a bit sequence), 
the generating of the coding tree comprising:
using the string selection data to select a first string from the string library (0026-0027-organize words using dictionary to associate a bit sequence with a word; 0029-; Fig. 1, Fig. 4); and
generating a first edge of the plurality of edges using the first string (0026-0027-mapping produced using words within message; 0029; Fig. 1-mapping with edges from word and code, Fig. 4),
the first edge being directed from a root node of the plurality of nodes to a second node of the plurality of nodes (fig. 1, mapping 117, has root node connected to a second node),
encoding, by the first computing component, a first message (fig. 1, 118-encoding) based at least in part on the coding tree to generate a first encoded message (fig. 1, 120-endoded message), the first message comprising a plurality of ordered message symbols (fig. 1, mapping, code), the encoding comprising: 
determining that the first message comprises a first portion of a first edge string (fig. 1, mapping used for decoding; code “0”; fig. 2, 275) associated with the first edge; and 
writing to the first encoded message an indication of the first portion of the first edge string (fig. 1, code “0” = word “Hi”, message 112); 

	As concerns claim 6, the method of claim 1, wherein generating the coding tree comprises: associating the first edge with a first edge string equivalent to the first string (fig. 1, code “0” = word “Hi”, message 112); and associating a first edge indicator with the first edge (fig. 1, code “0”).
As concerns claims 10 and 18, the invention of claims 1 and 14, receiving, from the second computing component, a second encoded message (fig. 2, more messages to encode; second component can encode and transmit messages); and decoding the second encoded message based at least in part on the coding tree to generate a second message (fig. 2, decode message; first component can decode messages).
As concerns claims 11 and 19, the method of claim 10, wherein the coding tree comprises a plurality of nodes and a plurality of edges (fig. 1; mapping tree has a plurality of nodes and edges), wherein a first edge of the plurality of edges is directed from a root node of the plurality of nodes to a second node of the plurality of nodes, wherein the first edge is associated with a first edge string and is described by a first edge indicator (code “0”), wherein the second encoded message comprises a plurality of ordered encoded message symbols, and wherein decoding the second encoded message comprises: determining that the first edge indicator is equivalent to a first encoded message symbol (fig. 1, mapping used for decoding; code “0”; fig. 2, 275) of the plurality of encoded message symbols; and writing the first edge string to the second message (fig. 1, code “0” =word “Hi”, message 112).
As concerns claim 17, the system of claim 14, wherein generating the coding tree comprises: associating the first edge with a first edge string equivalent to the first string (fig. 1, .

Allowable Subject Matter
Claims 2-5, 7-9, 12, 13, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive. 
The applicant argues Curzi fails to teach “generating” any mapping, coding tree, or anything similar using the recited “tree generation data”. 
	The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. Curzi discloses at least at Fig. 2, 225- “mapping is generated”; paragraph 0026-“Based on the encoding 170 type selected, a mapping 117 can be produced”; mapping produced using words within message; paragraph 0052-“Dictionary 312 can be a text and/or binary dataset utilized in creating mapping 316”; and Fig. 1-mapping with edges from word and code.
	As concerns the applicant’s arguments directed to the amended limitations, “tree generation data” comprises “string selection data identifying a set of at least two strings of a string library”, they have been addressed in the rejection cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063.  The examiner can normally be reached on 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN B WALSH/Primary Examiner, Art Unit 2451